Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/19/2021 has been entered. Claims 1-11 and 15 are cancelled.  Claim 12 is currently amended.  Claim 16 is added.  Claims 12-14 and 16 remain pending in the application. Claims 12-14 and 16 are under review in this office action.

Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16336130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Medley on 3/18/2021.
The application has been amended as follows: 
In claim 12, line 10, the recitation of “an adhesion step of allowing the diffusion source powder to adhere to the application area of the surface of the sintered R-T-B based magnet having the adhesive agent applied thereto by using a fluidized-bed coating method” is replaced with “an adhesion step of using a fluidized-bed coating method to 

Response to Arguments
Applicant’s remarks/arguments, see page 5-10, filed on 2/19/2021, with respect to 112(a), 112(b), 102/103, 103, and double patenting rejections, have been fully considered and are persuasive. These rejections have been withdrawn.

Allowable Subject Matter
Claims 12-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 12 discloses a method for producing a sintered R-T-B magnet comprising coating an adhesive layer onto the surface of the sintered R-T-B based magnet and allowing a diffusion source powder to adhere to the application area of the surface of the sintered R-T-B base magnet by fluidized bed method.  The adhesive agent layer has a thickness of not less than 10 micron and not more than 100 micron.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Sagawa et al (US 20130169394 Al).  Sagawa teaches a method for producing an NdFeB sintered magnet includes forming a layer containing Dy and/or Tb on the surface of an NdFeB sintered magnet base material and then performing a grain boundary diffusion process for diffusing Dy and/or Tb from the aforementioned layer through the crystal grain boundaries of the magnet 

Conclusion
Claims 12-14 and 16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734